Citation Nr: 0527639	
Decision Date: 10/13/05    Archive Date: 10/25/05	

DOCKET NO.  03-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a disability classified for rating purposes as tenderness 
of the cervical spine with slight spasm and atlas tenderness 
with history of trauma to the left side of the face and 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from May 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision that 
confirmed and continued a 10 percent disability rating for a 
disability classified for rating purposes as tenderness of 
the cervical spine with slight spasm and atlas tenderness 
with history of trauma to the left side of the face and 
headaches.


FINDING OF FACT

The veteran is a fugitive felon.


CONCLUSION OF LAW

Compensation benefits for the veteran are prohibited as a 
matter of law.  38 U.S.C.A. §§ 5101, 5313B (West 2002); 
38 C.F.R. § 3.665(n) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has been informed that the veteran is a fugitive felon.  
The warrant indicating this was issued on January 31, 2003.

A review of the record shows that while there have been 
communications received from the veteran's accredited 
representative, there has been nothing received from the 
veteran since March 2003.

38 U.S.C.A. § 5313B specifically prohibits the payment of 
compensation benefits for any period during which the veteran 
is a fugitive felon.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1) Compensation is not payable on behalf of a veteran for 
any period during which he or she is a fugitive felon.  
Compensation or DIC is not payable on behalf of a dependent 
of a veteran for any period during which the veteran or the 
dependent is a fugitive felon.

(2) For purposes of this section, the term fugitive felon 
means a person who is a fugitive by reason of:  (i) Fleeing 
to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) violating a condition of 
probation or parole imposed for commission of a felony under 
a federal or state law.

(3) For purposes of paragraph (n) of this section, the term 
felony includes a heightened misdemeanor under the laws of a 
State that characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law.

(4) For purposes of paragraph (n) of this section, the term 
dependent means a spouse, surviving spouse, child, or 
dependent (of a veteran).

At this time, the record reflects the veteran has been 
considered a fugitive felon since issuance of the warrant in 
2003.  There is no indication that this situation has 
changed.

Application of law to the facts is dispositive and the appeal 
must be terminated in this case because under the law there 
is no entitlement to the benefits sought.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran (or any 
dependent) is not entitled to receive payment of disability 
compensation benefits, and the applicable law as implemented 
by the VA Secretary precludes consideration of service 
connection and an increase in compensation benefits while the 
veteran is a fugitive felon.  If the veteran settles this 
matter with the appropriate authorities, he may refile his 
claim with VA.

The Veterans Claims Assistance Act of 2000 requires VA to 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for the benefit 
sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, 
any deficiency in procedural matters in this case is not 
prejudicial to the veteran, and the VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim, or provide assistance in developing 
such evidence, where a claim cannot be substantiated because 
there is no legal basis for the claim.  See VAOPGCPREC 5-
2004.  The Board notes that notice was provided to the 
veteran in November 2003.


ORDER

A disability rating in excess of 10 percent for tenderness of 
the cervical spine with slight spasm and atlas tenderness 
with history of trauma to the left side of the face and 
headaches is denied as a matter of law.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


